DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for exceeding A-MPDU buffer size limitation in a IEEE 802.11 compliant device, comprising: storing a plurality of TCP packets or UDP packets received in a buffer for transmission; transmitting the plurality of TCP packets or UDP packets in a normal mode; dynamically determining to aggregate the plurality of TCP packets or UDP packets based on an analysis of the plurality of TCP or UDP packets currently stored in the buffer for a threshold number of type of packets and length of packets; receiving a request from an application needing high throughput; detecting an IEEE 802.llac transmission channel between the IEEE 802.11 compliant device and a second device; responsive to the detection, switching to a high throughput mode with A-MSDU and A-MPDU frame aggregation; detecting that errors in IEEE 802.llac transmission channel between the IEEE 802.11 compliant device and a second device exceed a threshold of tolerance; and responsive to the detection, switching away from the high throughput mode with A-MSDU and A-MPDU frame aggregation.
inter alia, “dynamically determining to aggregate the plurality of TCP packets or UDP packets based on an analysis of the plurality of TCP or UDP packets currently stored in the buffer for a threshold number of type of packets and length of packets” Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Independent claims 13 and 14 are interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1-14 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 10/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raissinia et al. (US 2008/0130538) teaches method for enhanced management frame aggregation in a wireless network.
Chandra et al. (US 2017/0104569) teaches method for wireless data-acknowledgement communication using frame aggregation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413